  Case 20-14876-amc         Doc 18    Filed 02/11/21 Entered 02/11/21 11:09:17            Desc Main
                                      Document     Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION
 In Re:
       JACQUELINE D. WHITE                            Chapter 13
            Debtor(s)
       CARISBROOK ASSET HOLDING                       Case Number: 20-14876-amc
       TRUST
            Movant
       v.
       JACQUELINE D. WHITE
            Debtor(s)
       SCOTT F. WATERMAN
            Trustee
            Respondent(s)
                                               ORDER

       AND NOW, this __________ day of _______________ , 2021, upon the motion of Carisbrook
Asset Holding Trust, and upon the failure of Debtor to file an Answer or otherwise plead as directed by
the Court (and/or after hearing held and consideration of all evidence, arguments and briefs of
Counsel), it is ORDERED AND DECREED that Movant, Carisbrook Asset Holding Trust (and any
assignee/successor-in-interest) is granted relief from the stay of 11 U.S.C. §362 to proceed with
enforcement of all rights Movant has under state and federal law concerning the Property (the
“Property”): 6107 COBBS CREEK PARKWAY, PHILADELPHIA, PA 19143.

        FURTHER ORDERED and DECREED the automatic stay under 11 USC §362 with regard to
the Property (and Debtor) shall not arise as to Carisbrook Asset Holding Trust, or any successor in
interest, in this Bankruptcy or any other Bankruptcy filed within 180 days from the date the instant case
is either dismissed or otherwise terminated; and it is

        FURTHER ORDERED and DECREED that Carisbrook Asset Holding Trust, or any successor
in interest, may record this Order in the same fashion as an interest or lien may be recorded under state
law, pursuant to 11 USC §362(d)(4), and from the date of recording no automatic stay shall arise under
any provision of the Bankruptcy Code as to Carisbrook Asset Holding Trust with regard to the Property
and Debtor for a period of two years from the date of this Order; and it is

       It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP 4001(a)(3) is
hereby waived.

                                                    BY THE COURT:


                                                    __________________________________
 Date: February 11, 2021
                                                    UNITED STATES BANKRUPTCY JUDGE
